
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 1219
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 22, 2009
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To make amendments to the Reclamation
		  Projects Authorization and Adjustment Act of 1992.
	
	
		1.Short titleThis Act may be cited as the
			 Lake Hodges Surface Water Improvement
			 and Reclamation Act of 2009.
		2.Project
			 authorization
			(a)In
			 generalThe Reclamation Wastewater and Groundwater Study and
			 Facilities Act (Public Law 102–575, title XVI;
			 43 U.S.C. 390h et
			 seq.) is amended by inserting after section 16__ the
			 following:
				
					16__.Lake Hodges
				surface water improvement and reclamation project
						(a)AuthorizationThe Secretary, in cooperation with the
				Olivenhain Municipal Water District, California, is authorized to participate
				in the design, planning, and construction of projects to treat, reclaim, and
				reuse impaired surface water from Lakes Hodges in San Diego County,
				California.
						(b)Cost
				shareThe Federal share of
				the costs of the projects authorized by this section shall not exceed 25
				percent of the total cost.
						(c)LimitationThe Secretary shall not provide funds for
				the operation or maintenance of a project authorized by this
				section.
						.
			(b)Clerical
			 amendmentThe table of
			 sections in section 2 of the Reclamation Projects Authorization and Adjustment
			 Act of 1992 is amended by inserting after the item relating to section 16__ the
			 following:
				
					
						Sec. 16__. Lake Hodges surface water
				improvement and reclamation
				project.
					
					.
			
	
		
			Passed the House of
			 Representatives April 21, 2009.
			Lorraine C. Miller,
			Clerk
		
	
